Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This office action is in response to remarks filed 07/28/2022. 
Claims 1-10 are pending. Claims 23-26 have been cancelled. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-10 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1-3, 6-8, 11-13, 16-18, 21, 22 of copending Application No. 16/796, 413 in view of Yi et al. (US 2019/0364602 A1) and Jeon et al. (US 2019/0132862).
This is a provisional nonstatutory double patenting rejection.

Regarding claims 1, 7, claims 1, 11 of Application ‘413 discloses a method for a User Equipment (UE) or the UE, the method or the UE comprising: 
a transceiver (see claim 11); and 
a processor (claim 11) configured to:
receiving a Radio Resource Control (RRC) Reconfiguration message, the RRC Reconfiguration message including first configuration information corresponding to a first bandwidth part and second configuration information corresponding to a second bandwidth part (claim 1, limitation 1, see also claim 11); 
wherein the first configuration information includes first radio link monitoring (RLM) configuration information, and wherein the second configuration information includes second RLM configuration information (claim 1, limitation 1); 
monitoring a radio link on the first bandwidth part using first RLM configuration information included in the received first configuration information in a case where an active bandwidth part of the UE is the first bandwidth part (claim 1, limitation 2, see also claim 11); 
receiving Downlink Control Information (DCI) on Physical Downlink Control Channel (PDCCH) (claim 1, limitation 3, see also claim 11); 
switching, using the received DCI, the active bandwidth part of the UE from the first bandwidth part to the second bandwidth part (claim 1, limitation 4, see also claim 11); and 
monitoring a radio link on the second bandwidth part based on second RLM configuration information included in the received second configuration information in a case where the active bandwidth part of the UE is the second bandwidth part (claim 1, limitation 5, see also claim 11), 
wherein both of the monitoring the radio link on the first bandwidth part and the monitoring the radio link on the second bandwidth part are performed by the UE in connected mode (claim 1, last limitation, see also claim 11).
Application 413 fails to disclose but Yi (US 20190364602 A1) discloses wherein the RRC reconfiguration message includes first information regarding a first measurement gap for the first bandwidth part and second information regarding a second measurement gap for the second bandwidth part (par. 0124, 0126, discloses configuration of measurement gaps per configured BWP). Jeon further discloses configuration of measurement configuration utilizing RRC reconfiguration message (see par. 0058). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include using RRC reconfiguration message to indicate measurement gap for each of the first and second BWP as described by Yi. 
The motivation for doing so would be to allow configuring the BWP such the task of monitoring can be performed. 

Regarding claims 4, 8, Claim 6, 16 of application 413 discloses a method for a base station or a BS, the method or the BS comprising: 
A transceiver (see claim 6, 16); and 
A processor (see claim 6, 16) configured to:
transmitting, to a User Equipment (UE) via the transceiver, a Radio Resource Control (RRC) Reconfiguration message, the RRC reconfiguration message including first configuration information corresponding to a first bandwidth part and second configuration information corresponding to a second bandwidth part (see claim 6, 16, limitation 2-3), 
wherein the first configuration information includes first Radio Link Monitoring (RLM) configuration information for monitoring a radio link on the first bandwidth part in a case where an active bandwidth part of the UE is the first bandwidth part, and wherein the second configuration information includes second RLM configuration information which is used by the UE to monitor a radio link on the second bandwidth part in a case where the active bandwidth part of the UE is the second bandwidth part (see claim 6, 16, limitation 2-3); and 
transmitting, to the UE via transceiver, Downlink Control Information (DCI) on Physical Downlink Control Channel (PDCCH), to switch the active bandwidth part of the UE from the first bandwidth part to the second bandwidth part (claim 6, 16, limitation 4).
Application 413 fails to disclose but Yi (US 20190364602 A1) discloses wherein the RRC reconfiguration message includes first information regarding a first measurement gap for the first bandwidth part and second information regarding a second measurement gap for the second bandwidth part (par. 0124, 0126, discloses configuration of measurement gaps per configured BWP). Jeon further discloses configuration of measurement configuration utilizing RRC reconfiguration message (see par. 0058). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include using RRC reconfiguration message to indicate measurement gap for each of the first and second BWP as described by Yi. 
The motivation for doing so would be to allow configuring the BWP such the task of monitoring can be performed.

Regarding claim 2, 5, Claim 2, 7, 10, 17 of Application 413 discloses the method wherein each of the first and the second RLM configuration information includes information of a reference signal that the UE uses for an RLM, wherein the reference signal is either Synchronization Signal/Physical Broadcast Channel block (SSB) or Channel State Information Reference Signal (CSI-RS) (see claim 2, 7, 10, 17).

Regarding claim 3, 6, Claim 3, 8, 11, 18 of Application 413 discloses the method wherein either the first or the second bandwidth part is an initial bandwidth part (see claim 3, 8, 11, 18). 

Regarding claim 9-10, claim 21-22 of Application 413 discloses the method further comprising or wherein the processor is configured to detect whether or not a radio link failure exists using a result of the monitoring the radio link on the first bandwidth part in a case where the active bandwidth part of the UE is the first bandwidth part (see claim 21-22).
	
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon et al. (US 2019/0132862) in view of Nagaraja et al. (US 2018/0338253 A1) and Yi et al. (US 2019/0364602 A1). 

Regarding claims 1, 7, Jeon disclose a method for a User Equipment (UE) or a UE, the method or the UE comprising: 
A memory and at least one hardware processor coupled to the memory (see par. 0313) and configured to:
receiving a Radio Resource Control (RRC) Reconfiguration message (see par. 0058), 
wherein the RRC Reconfiguration message includes first configuration information corresponding to a first bandwidth part and second configuration information corresponding to a second bandwidth part (par. 0309), 
receiving Downlink Control Information (DCI) on Physical Downlink Control Channel (PDCCH) (see par. 0309 and fig. 15); 
switching, using the received DCI, the active bandwidth part of the UE from the first bandwidth part to the second bandwidth part (see par. 0309 and fig. 15); 
Jeon fails to disclose but Nagaraja discloses wherein the first configuration information includes first Radio Link Monitoring (RLM) configuration information (see fig. 7, 702-704, discloses configuring a UE to RLM on each BWP), and 
wherein the second configuration information includes second RLM configuration information (see fig. 7, 702-704, discloses configuring a UE to RLM on each BWP); 
monitoring a radio link on the first bandwidth part using the first RLM configuration information included in the received first configuration information in case where an active bandwidth part of the UE is the first bandwidth part (see fig. 8, 804-806); 
monitoring a radio link on the second bandwidth part using the second RLM configuration information included in the received second configuration information in a case where the active bandwidth part of the UE is the second bandwidth part (see fig. 8, 804-806), 
wherein both of the monitoring the radio link on the first bandwidth part and the monitoring the radio link on the second bandwidth part are performed by the UE in connected mode (par. 0079, discloses a particular link monitoring for a UE in connected mode, also see Jeon at par. 0169). 
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include configuration and monitoring of the multiple BWPs as described by Nagaraja to allow detecting radio link failure. 
The motivation for doing so would be to allow detecting radio link failure as described by Nagaraja. 
Although, Jeon discloses configuration of measurement configuration utilizing RRC reconfiguration message (see par. 0058), it fails to disclose but Yi (US 20190364602 A1) discloses wherein the RRC reconfiguration message includes first information regarding a first measurement gap for the first bandwidth part and second information regarding a second measurement gap for the second bandwidth part (par. 0124, 0126, discloses configuration of measurement gaps per configured BWP). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include using RRC reconfiguration message to indicate measurement gap for each of the first and second BWP as described by Yi. 
The motivation for doing so would be to allow configuring the BWP such the task of monitoring can be performed. 

Regarding claim 4, 8, Jeon discloses a method for a base station, the method comprising: 
A memory and at least one hardware processor coupled to the memory (see par. 0313) and configured to:
transmitting, to the UE, a Radio Resource Control (RRC) Reconfiguration message (see par. 0058), 
wherein the RRC Reconfiguration message includes first configuration information corresponding to a first bandwidth part and second configuration information corresponding to a second bandwidth part (see par. 0309), 
transmitting, to the UE, Downlink Control Information (DCI) on Physical Downlink Control Channel (PDCCH), to switch the active bandwidth part of the UE from the first bandwidth part to the second bandwidth part (see par. 0309 and fig. 15). 
Jeon fails to disclose but Nagaraja wherein the first configuration information includes first Radio Link Monitoring (RLM) configuration information for monitoring a radio link on the first bandwidth part in a case where an active bandwidth part of the UE is the first bandwidth part (see fig. 7, 702-704, discloses configuring a UE to RLM on each BWP), and wherein the second configuration information includes second RLM configuration information for monitoring a radio link on the second bandwidth part in a case where the active bandwidth part of the UE is the second bandwidth part (see fig. 7, 702-704, discloses configuring a UE to RLM on each BWP).  
Therefore, it would have been obvious to one having ordinary skill in the art at the time of invention to modify to include configuration and monitoring of the multiple BWPs as described by Nagaraja to allow detecting radio link failure. 
The motivation for doing so would be to allow detecting radio link failure as described by Nagaraja. 
Although, Jeon discloses configuration of measurement configuration utilizing RRC reconfiguration message (see par. 0058), it fails to disclose but Yi (US 20190364602 A1) discloses wherein the RRC reconfiguration message includes first information regarding a first measurement gap for the first bandwidth part and second information regarding a second measurement gap for the second bandwidth part (par. 0124, 0126, discloses configuration of measurement gaps per configured BWP). 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include using RRC reconfiguration message to indicate measurement gap for each of the first and second BWP as described by Yi. 
The motivation for doing so would be to allow configuring the BWP such the task of monitoring can be performed. 

Regarding claims 2, 5, the combination of Jeon, Nagaraja and Yi discloses the method wherein each of the first and the second RLM configuration information includes information of a reference signal that the UE uses for an RLM, wherein the reference signal is either Synchronization Signal/Physical Broadcast Channel block (SSB) or Channel State Information Reference Signal (CSI-RS) (see Nagaraja at par. 0079).  

Regarding claims 3, 6, Jeon discloses the method wherein either the first or the second bandwidth part is an initial bandwidth part (see par. 0168).  

Regarding claims 9, 10, the combination of Jeon, Nagaraja and Yi discloses the UE wherein the at least one hardware processor is configured to detect whether or not a radio link failure exists using a result of the monitoring of the radio link on the first bandwidth part in a case where the active bandwidth part of the UE is the first bandwidth part (see Nagaraja at par. 0076).  

Claims 23-26 are rejected under 35 U.S.C. 103 as being unpatentable over Jeon, Nagaraja and Yi as applied to claims 1, 4, 16, 8, above, and further in view of Tang et al. (US 2021/0410024 A1 A1).

Regarding claims 23-26, Jeon fails to disclose but Tang discloses the method wherein the RRC reconfiguration message includes information related to a network controlled small gap (NCSG) (par. 0072).
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to modify to include wherein the message includes information related to network controlled small gap. 
The motivation for doing so would be to allow implementing features newly introduced by 3GPP (par. 0002). 

Response to Arguments
Applicant’s arguments with respect to claims 1-10, 23-26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Yiu et al. (US 2019/0044689 A1): describes configuration of BWP. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NISHANT B DIVECHA whose telephone number is (571)270-3125. The examiner can normally be reached 9:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Faruk Hamza can be reached on 571-272-7969. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NISHANT B. DIVECHA
Primary Examiner
Art Unit 2615



/Nishant Divecha/            Primary Examiner, 
Art Unit 2466